Citation Nr: 1329351	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  09-34 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 percent for degenerative disc disease (DDD) of the lumbar 
spine. 
 
2.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease (DDD) of the 
cervical spine. 
 
3.  Entitlement to a disability rating in excess of 10 
percent from December 31, 2009; in excess of zero percent 
from November 4, 2011; and in excess of 30 percent from 
November 15, 2012 for cervical radiculopathy (ulnar and 
median neuropathy) of the left upper extremity associated 
with DDD of the cervical spine. 
 
4.  Entitlement to a disability rating in excess of 10 
percent from December 31, 2009; in excess of zero percent 
from November 4, 2011; and in excess of 40 percent from 
November 15, 2012 for cervical radiculopathy (ulnar and 
median neuropathy) of the right upper extremity associated 
with DDD of the cervical spine.


5.  Entitlement to a disability rating in excess of 20 
percent for right lower extremity radiculopathy effective 
November 15, 2012.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from April 1981 to April 
1985. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of 
Veterans Affairs (VA), Regional Office (RO), Atlanta, 
Georgia, and Seattle, Washington.  Jurisdiction of this 
matter is currently with the RO located in Atlanta, Georgia. 

Service connection for cervical and lumbar spine 
disabilities was granted by the RO in November 2008, and an 
initial 20 percent disability rating was assigned for each 
disability, effective as of December 14, 2007.  

By rating action in July 2009, the RO determined there was 
clear and unmistakable error (CUE) in the November 2008 
rating action which assigned a 20 percent evaluation for 
DDD, lumbar spine.  The 20 percent evaluation for DDD, 
lumbar spine was raised to 40 percent effective December 14, 
2007.

By rating action dated in April 2012, the RO awarded 
separate disability ratings for neurological manifestations 
of the cervical spine affecting each upper extremity.  A 
separate 10 percent disability rating was assigned for each 
upper extremity from December 31, 2009, and a noncompensable 
disability rating was assigned from November 4, 2011.  

In October 2012, the Board remanded the appeal for further 
development. 

In a February 2013 rating decision, the RO increased the 
disability rating for cervical radiculopathy (ulnar and 
median neuropathy), right upper extremity, from 0 percent 
disabling to 40 percent effective November 15, 2012; and, 
the disability rating for cervical radiculopathy (ulnar and 
median neuropathy), left upper extremity, from 0 percent 
disabling to 30 percent effective November 15, 2012.  

In addition, the February 2013 rating decision granted 
service connection for right lower extremity radiculopathy 
with an evaluation of 20 percent effective November 15, 
2012.  As this issue is part and parcel of the initial 
rating claim on appeal, the Board has taken jurisdiction 
over it, as reflected on the title page of this decision. 

In April 2013 this case was remanded by the Board for 
additional development and has now been returned to the 
Board.

Applicable law provides that absent a waiver, a claimant 
seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Veteran has not withdrawn the appeal as to the issues of 
disability ratings greater than assigned, therefore, the 
issues remain in appellate status as set forth above. 

The Board acknowledges the holding in Rice v. Shinseki, 22 
Vet. App. 447 (2009), that a total rating based on 
individual unemployability, due to service-connected 
disability (TDIU) claim is part of a claim for a higher 
rating when such claim is raised by the record or asserted 
by the Veteran.  In this case, however, the record does not 
suggest, and the Veteran does not allege, that her service 
connected disabilities have rendered her unemployable.  
Accordingly, entitlement to TDIU is not for consideration at 
this time.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
lumbosacral DDD is not shown to have been manifested by 
unfavorable ankylosis of the entire thoracolumbar spine.  

2.  Since December 14, 2007, the Veteran's cervical DDD is 
not shown to have been manifested by forward flexion of the 
cervical spine 15 degrees or less, or, favorable ankylosis 
of the entire cervical spine.  

3.  From December 31, 2009 to November 4, 2011, the 
Veteran's cervical radiculopathy (ulnar and median 
neuropathy) of the left upper extremity is shown to be no 
more than mild; from November 4, 2011 through November 14, 
2012, it is shown to be non-symptomatic; and from November 
15, it is shown to be severe.

4.  From December 31, 2009 to November 3, 2011, the 
Veteran's cervical radiculopathy (ulnar and median 
neuropathy) of the right upper extremity is shown to be no 
more than mild; from November 4, 2011 through November 14, 
2012, it is shown to be non-symptomatic; and from November 
15, it is shown to be no more than moderate in degree.

5.  From November 15, 2012 the Veteran's right lower 
extremity radiculopathy associated with DDD of the lumbar 
spine is shown to be moderate in degree.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating for lumbosacral 
DDD, currently evaluated as 40 percent disabling from 
December 14, 2007 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5242 (2012).

2.  The criteria for a higher initial rating for cervical 
DDD, currently evaluated as 20 percent disabling from 
December 14, 2007 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5237 (2012).

3.  The criteria for higher ratings for cervical 
radiculopathy (ulnar and median neuropathy) of the left 
upper extremity associated with DDD of the cervical spine, 
evaluated as 10 percent disabling from December 31, 2009 
through November 3, 2011; noncompensable from November 4, 
2011 through November 14, 2012; and as 40 percent disabling 
from November 15, 2012, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic 
Code 8516 (2012).

4.  The criteria for higher ratings for cervical 
radiculopathy (ulnar and median neuropathy) of the right 
upper extremity associated with DDD of the cervical spine, 
evaluated as 10 percent disabling from December 31, 2009 
through November 3, 2011; noncompensable from November 4, 
2011 through November 14, 2012; and as 30 percent disabling 
from November 15, 2012 have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic 
Code 8516 (2012).

5.  The criteria for a higher rating for right lower 
extremity radiculopathy evaluated as 20 percent from 
November 15, 2012 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 
8620 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act 

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b) (1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to 
all elements of a service-connection claim.  Accordingly, 
notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006). 

The Veteran's increased rating claims arise from an appeal 
of the initial evaluations following the grant of service 
connection.  Courts have held that once service connection 
is granted the claim is substantiated, additional notice is 
not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA as to 
these issues. 

Next, VA has a duty to assist the Veteran in the development 
of the claims. This duty includes assisting him/her in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the 
Veteran's service treatment records, as well as post-service 
reports of VA and private treatment and examination.  
Moreover, her statements in support of the claims are of 
record.  The Board has carefully reviewed such statements 
and concludes that no additional available outstanding 
evidence has been identified.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims. 

Also, the Veteran was afforded VA examinations, most 
recently in November 2012, to evaluate the severity of her 
lumbar and cervical back, and peripheral nerve disabilities.  
The April 2013 Board remand returned the case to the 
examiner for preparation of an addendum opinion.  This was 
provided in a July 3, 2013 VA medical addendum opinion.  The 
Board finds that the VA examinations and addendum opinion 
are adequate because, as shown below, they were based upon 
consideration of the pertinent medical history, her lay 
assertions and current complaints, and because it describes 
the lumbar and cervical spines and peripheral nerve 
symptomatology in detail sufficient to allow the Board to 
make a fully informed determination.  Barr v. Nicholson, 21 
Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 
405, 407 (1994)).   Furthermore, the Veteran has not 
asserted, and the evidence does not show, that her lumbar 
and cervical back, and peripheral nerve symptoms have 
materially increased in severity since the most recent 
evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations 
will be requested whenever VA determines there is a need to 
verify the current severity of a disability, such as when 
the evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect.); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board 
accordingly finds no reason to remand for further 
examination.

For the above reasons, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claims. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Legal Criteria

Initially, the Board notes all of the evidence in the claims 
file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although there is an obligation 
to provide reasons and bases supporting its decision, there 
is no need to discuss, in detail, every piece of evidence of 
record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (VA must review the entire record, but does not have 
to discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis will focus specifically on what the evidence shows, 
or fails to show, as to the claims.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson v. West, 12 Vet App 119, 125-26 
(1999), however, the U.S. Court of Appeals for Veterans 
Claims (Court) distinguished appeals involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service-connected.  Accordingly, where the 
question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since 
the effective date of the grant of service connection, and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See id. at 
126-27.  Moreover, the Board notes, the Court recently held 
that in claims for increased rating VA must consider that a 
claimant may experience multiple distinct degrees of 
disability, resulting in different levels of compensation, 
from the time the increased rating claim is filed to the 
time a final decision is made. Hart v. Mansfield, 21 Vet. 
App. 505 (2007). 

Given the nature of the present claim for higher initial 
staged evaluations, the Board has considered all evidence of 
severity since the effective date for the award of service 
connection from December 14, 2007, and subsequent ratings to 
the present time.  The Board's adjudication of this claim 
accordingly satisfies the requirements of Hart. 

Disabilities of the spine 

Disabilities of the spine are evaluated under a General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula).  The criteria of the General 
Rating Formula are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  Associated objective neurologic abnormalities, 
including but not limited to bowel or bladder impairment, 
are evaluated separately under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

The General Rating Formula pertinent to the lumbosacral and 
cervical spines provide a 10 percent rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A rating of 20 percent is assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm and guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
rating of 30 percent is assigned for forward flexion of the 
cervical spine 15 degrees or less, or favorable ankylosis of 
the entire cervical spine.  A rating of 40 percent is 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A rating of 50 percent is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
rating of 100 percent is assigned for unfavorable ankylosis 
of the entire spine. 

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion is 0 to 45 degrees, 
and left and right lateral rotation is 0 to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right 
lateral flexion is 0 to 30 degrees, and left and right later 
rotation is 0 to 30 degrees.  The normal combined range of 
motion of the cervical spine is 340 degrees. The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  General Rating Formula, Note (2). 

Intervertebral Disc Syndrome (IVDS), Code (5243), is rated 
either under the General Rating Formula or alternatively 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes, whichever method results in a higher evaluation. 

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (IVDS) Formula, a 10 
percent rating is warranted for incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past twelve months, a 20 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least two week but less than four weeks 
during the past twelve months, a 40 percent rating is 
warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months, and a 60 percent rating is 
warranted for incapacitating episodes having a total 
duration of at least six weeks during the past twelve 
months.  38 C.F.R. § 4.71a, Code 5243. 

VA regulations provide that an incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician. IVDS Formula Note (1).

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider functional 
loss of a joint due to limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination, to 
include during flare-ups and with repeated use, if those 
factors are not considered in the rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 
4.45 (regarding arthritis) are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 
(1996). 

Ankylosis is immobility and consolidation of a joint due to 
disease, injury, surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 
Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  Ankylosis is stiffening or fixation 
of a joint as the result of a disease process, with fibrous 
or bony union across the joint.  Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996).

Cervical radiculopathy (ulnar and median neuropathy) of the 
upper and lower extremities 

The Veteran's service-connected cervical radiculopathy 
(ulnar and median neuropathy) of the right and left upper 
extremity have been rated under 38 C.F.R. § 4.124a, Code 
8516 (peripheral disease of upper radicular group (ulnar and 
median nerve)).  The right lower extremity radiculopathy has 
been rated pursuant to 38 C.F.R. § 4.124a, Code 8620 
(peripheral disease of lower radicular group (sciatic 
nerve)).  

The rating schedule for the upper radicular group 
distinguishes between the major (dominant) and minor (non-
dominant) extremity.  Medical records show the Veteran to be 
right-handed, so the right upper extremity is rated under 
the criteria for major extremity.

Under Diagnostic Code 8516, mild incomplete paralysis 
warrants a rating of 10 percent for either extremity (major 
or minor).  Moderate incomplete paralysis warrants a rating 
of 20 percent for the minor extremity and 30 percent for the 
major extremity.  Severe incomplete paralysis warrants a 
rating of 30 percent for the minor extremity and 40 percent 
for the major extremity.  Complete paralysis of upper 
radicular group (ulnar nerve) warrants a rating of 50 
percent for the minor extremity and 60 percent for the major 
extremity.  38 C.F.R. § 4.124a, Code 8516.

Under Diagnostic Code 8620, mild incomplete paralysis of the 
sciatic nerve warrants a rating of 10 percent for either 
extremity.  Moderate incomplete paralysis warrants a rating 
of 20 percent.  Moderate severe incomplete paralysis 
warrants a rating of 40 percent.  Severe incomplete 
paralysis with marked muscular atrophy warrants a rating of 
60 percent.  Complete paralysis of lower radicular group 
(sciatic nerve) warrants a rating of 80 percent.  38 C.F.R. 
§ 4.124a, Code 8620.

The terms "mild," "moderate" and "severe" are not defined in 
the rating schedule; rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
its decisions are "equitable and just." 38 C.F.R. § 4.6. 

For reference, "complete paralysis" of the upper radicular 
group (fifth and sixth cervicals) is specifically defined as 
all shoulder and elbow movements lost or severely affected 
but hand and wrist movements not affected. Complete 
paralysis of the middle radicular group is defined as 
adduction, abduction and rotation of arm, flexion of elbow, 
and extension of wrist lost or severely affected.  Complete 
paralysis of the lower radicular group is defined as 
paralysis of all intrinsic muscles of hand and some or all 
flexors of wrist and fingers (substantial loss of use of 
hand). See 38 C.F.R. § 4.124a, Codes 8510, 8511 and 8512. 

A note to 38 C.F.R. § 4.124  states that "incomplete 
paralysis" with this and other peripheral nerve injuries 
indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis, whether due to varied level of the nerve lesion 
or to partial regeneration. When the involvement is wholly 
sensory, the rating should be for the mild, or at most 
moderate, degree. The ratings for the bilateral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.

III. Background

At an October 2008 VA examination, the Veteran reported 
being injured in a motor vehicle accident during service. 
She was treated for a lumbar spine injury.  Her current 
diagnoses were central disk protrusion L5/S1 with broad 
based disk protrusion L4/L5, multi level degenerative 
changes and stenosis L4/S1.  She also suffered a soft tissue 
contusion of the cervical spine in service.  The Veteran 
complained of cervical spine pain and stiffness daily at the 
level of 8 on a scale of 10, with 1 to 2 weekly flare-ups.  
She used no mechanical aids to ambulate.   She reported no 
incapacitating episodes within the last 12 months.  She also 
reported shooting pain and stiffness in the lumbar spine 
with daily flare-ups at the level of 10/10.  The pain 
radiated to both legs and she had tingling in her feet.  The 
pain increased with prolonged standing, sitting, and 
walking.  

Physical examination revealed no peripheral edema, clubbing, 
or cyanosis. There was good muscle strength 5/5 in the 
extremities.  There was no wasting.  The dermatome was 
intact from C3-S1.  There was cervical spine tenderness to 
palpation.  The Veteran had a normal gait and used a cane to 
ambulate.  Cervical spine flexion was to 30 degrees with 
pain; extension to 10 degrees; right and left lateral 
flexion to 30 degrees; and, right and left rotation were to 
50 degrees with pain.  

The lumbar spine had normal curvature.  There was tenderness 
to palpation.  The Veteran required assistance getting on 
and off the table.  Left leg raising was to 30 percent with 
pain and right leg raising was to 10 percent.  Flexion of 
the lumbar spine was to 30 degrees; extension was to 5 
degrees; right and left lateral flexion was to 20 degrees; 
and, right and left rotation was to 10 degrees.  There was 
pain at the endpoints of motion. 

There was no decrease in range of motion of the cervical or 
thoracolumbar spines due to pain, fatigue, weakness, lack of 
endurance, or incoordination with repetition.

Following the examination, the Veteran was diagnosed with 
multilevel severe DDD, cervical spine with significant 
spinal canal stenosis secondary to a large extrusion and 
bony disk osteophyte complex with cord effacement and neural 
foramina stenosis with radiculopathy; and, DDD, lumbar spine 
with neural foramina stenosis secondary to inferior 
osteophytes, posterior facet disease, with mild degenerative 
anterolithesis with radiculopathy.

The examiner opined that the current spinal disabilities 
were related to treatment for lumbar strain and soft tissue 
injury/contusion of the cervical spine following a motor 
vehicle accident in March 1985.

In December 2009 the Veteran underwent a VA EMG study that 
revealed problems with numbness and tingling of the fourth 
and fifth fingers bilaterally.  A copy of the EMG results 
indicated polyradiculopathy and C5-C6 and C8 distribution.  
There was very mild median neuropathy, right wrist.

An April 2011 VA neurosurgery consultation noted cervical 
stenosis and increased difficulty holding objects, poorer 
handwriting, and increased difficulty with fine motor 
skills.  The Veteran had consistently refused surgery.

On a November 2011 VA examination, the range of motion (ROM) 
studies of the thoracolumbar spine revealed flexion was to 
60 degrees; extension was to 30 degrees; left and right 
lateral flexion was to 30 degrees; and, right and left 
lateral rotation was to 30 degrees.  Flexion produced pain 
at the endpoint of motion.  There was tenderness over the 
lower back with guarding.  

ROM studies revealed cervical spine flexion to 35 degrees; 
extension was to 40 degrees; right and left lateral flexion 
was to 40 degrees, respectively; and, right and left lateral 
rotation was to 60 degrees, all with pain at the endpoint of 
motion.  There was tenderness over the cervical spine with 
guarding.  There was no decrease in range of motion of the 
cervical or thoracolumbar spines due to pain, fatigue, 
weakness, lack of endurance, or incoordination with 
repetition.  There was also no abnormal gait.  Strength was 
uniformly 5/5.  There was no atrophy, and the sensory 
examination was normal.  The Veteran was noted to regularly 
use a cane.  

In April 2012 the RO asked the examiner to clarify whether 
there were signs of radiculopathy indicated by mild 
parasthesias and/or dysesthesia and numbness of the right 
and left upper extremities.  The examiner stated via 
addendum that the neuropathy was subjective, as reported by 
the Veteran and that no noted peripheral neuropathy or nerve 
involvement was shown by examination.

At a November 2012 VA examination ROM studies revealed 
cervical spine flexion to 35 degrees; extension was to 40 
degrees, right and left lateral flexion was to 40 degrees; 
and, right and left lateral rotation was to 60 degrees.  All 
motion was accompanied by pain.  There was tenderness over 
the cervical spine with guarding.  The Veteran was noted to 
have signs of radiculopathy.  Upper extremity peripheral 
neuropathy with severe incomplete paralysis of the ulnar 
nerve with evidence of parasthesias, dysesthesia, and 
numbness, involvement of the root nerve, C5/C6 upper 
radicular group; moderate, incomplete paralysis of the 
sciatic nerve was noted.  The Veteran had IVDS of the 
cervical spine.  She had no incapacitating episodes.  
However the cervical spine disorder impacted on her ability 
to work. 
 
The ROM studies of the thoracolumbar spine revealed flexion 
to 90 degrees; extension was to 30 degrees; right and left 
lateral flexion was to 30 degrees; and, right and left 
lateral rotation was to 30 degrees.  There was tenderness to 
palpation with guarding.  The examiner indicated that there 
was evidence of involvement of the L4/L5/S1/S2/S3 nerve 
roots (sciatic nerve) on the right, which was moderate.  
There was no left extremity involvement noted.  

There was no decrease in range of motion of the cervical or 
thoracolumbar spines due to pain, fatigue, weakness, lack of 
endurance, or incoordination with repetition, and no 
functional loss or impairment.  This did not cause an 
abnormal gait.  Strength was uniformly 5/5.  There was no 
atrophy, and the sensory examination was normal.  The 
Veteran was noted to regularly use a cane.

The diagnosis was cervical stenosis with early myelopathy, 
severe; severe spinal stenosis C4-5; DDD, cervical spine; 
lumbar stenosis with right lower extremity radiculopathy.  

A peripheral nerve examiner noted that the Veteran was 
diagnosed with cervical stenosis with early myelopathy, 
severe; and lumbar stenosis with right lower radiculopathy, 
moderate.  There was intermittent right lower extremity 
pain, and right and left upper extremity severe parasthesias 
and dysphasia, as well as numbness.  Tinel's signs were 
positive bilaterally.  

In a July 2013 addendum to the November 2012 VA examination, 
the examiner noted that she had been asked to opine as to 
whether there would be additional loss of function during 
flares-up of the cervical and lumbar spine (expressed in 
degrees of lost motion), and whether this would change any 
aspect of the opinion and findings stated on the November 
2012 examination, and whether any functional loss is 
attributable to pain during flare-ups and then quantify in 
degrees the motion loss during such flare ups.

The examiner noted that she review the claims file and CPRS.  
During the November 2012 examination, there was pain with 
ROM of both cervical and lumbar spines examinations, and 
where the pain began was noted.  There was no increased loss 
of function during the repetition of ROM of both cervical 
and lumbar spines.  There would be no additional loss of 
function during flare-up of the cervical and lumbar spine.  
Further, there is no change of any aspect of the opinion and 
findings stated on the November 2012 examination.

IV. Analysis- 

1.  Initial disability rating greater than 40 percent for 
DDD of the lumbar spine. 
 
On careful review of the record, the Board finds no basis 
for an increased evaluation. 

Incapacitating episodes of disc disease are neither shown, 
nor have such been alleged.  Thoracolumbar forward flexion 
has consistently been greater than 30 degrees.  In fact, 
while forward flexion was 30 degrees at the October 2008 VA 
examination, it improved to 60 degrees at the November 2011 
examination, and to 90 degrees at the November 2012 
examination.  Moreover, there was no additional loss of 
function with repetitive motion.  Furthermore, a VA examiner 
was specifically asked to consider whether the Veteran would 
likely experience additional loss of function during periods 
of flare-up, and the examiner found that there would not be 
any such additional loss.

Further considering the relevant rating criteria, the 
Veteran has not complained of muscle spasm.  Guarding was 
shown on examination, but abnormal gait or contour of the 
thoracolumbar spine has not been shown.  The spine is not 
ankylosed.  The evidence did not reveal any additional 
separately ratable neurological symptoms (other than what 
was currently compensated).  

For the above reasons, the disability picture presented does 
not warrant a rating in excess of the currently assigned 40 
percent under any applicable criteria for any portion of the 
rating period on appeal. 

2.  Initial disability rating greater than 20 percent for 
DDD of the cervical spine.

On careful review of the record, the Board finds no basis 
for an increased evaluation. 

Incapacitating episodes of disc disease are neither shown, 
nor have such been alleged.   Cervical forward flexion was 
consistently 30 degrees or greater.  In fact forward flexion 
was 30 degrees, and the combined ROM of the cervical spine 
was 200 degrees at the October 2008 VA examination, it 
improved to 35 degrees and the combined ROM of the cervical 
spine was 275 degrees at the November 2011 and November 2012 
examinations.  Moreover, there was no additional loss of 
function with repetitive motion.  Furthermore, a VA examiner 
was specifically asked to consider whether the Veteran would 
likely experience additional loss of function during periods 
of flare-up, and the examiner found that there would not be 
any such additional loss.

Further considering the relevant rating criteria, the 
Veteran has not complained of muscle spasm.  Guarding was 
shown on examination, but abnormal gait or contour of the 
cervical spine has not been shown.  The forward flexion of 
the cervical spine has never been shown to be 15 degrees or 
less and the cervical spine is not ankylosed.  The evidence 
did not reveal any additional separately ratable 
neurological symptoms (other than what was currently 
compensated).  

For the above reasons, the disability picture presented does 
not warrant a rating in excess of the currently assigned 20 
percent under any applicable criteria. 

3.  Disability ratings greater than 10 percent from December 
31, 2009, greater than zero percent from November 4, 2011, 
and greater than 30 percent from November 15, 2012 for 
cervical radiculopathy (ulnar and median neuropathy) of the 
right and left upper extremities.   

On careful review of the record, the Board finds no basis 
for increased evaluations during the periods in question. 

In a December 2009 EMG study, significant problems with 
numbness and tingling of the fourth and fifth fingers 
bilaterally were shown.  A copy of the EMG results indicated 
polyradiculopathy and C5-C6 and C8 distribution.  There was 
very mild median neuropathy, right wrist.

An April 2011 neurosurgery consult noted the Veteran 
reported increased difficulty holding objects, poorer 
handwriting, and increased difficulty with fine motor 
skills.  

On the November 2011 VA examination, the examiner noted that 
the sensory examination was normal.  In an April 2012 
addendum the examiner noted that that the neuropathy was 
subjective as reported by the Veteran and no noted 
peripheral neuropathy or nerve involvement was shown by 
examination.

At the November 2012 VA peripheral nerve examination studies 
revealed signs of upper extremity peripheral neuropathy with 
severe incomplete paralysis of the ulnar nerve with evidence 
of parasthesias, dysphasia, and numbness, involvement of the 
root nerve, C5/C6 upper radicular group.

Incapacitating episodes of ulnar and median nerve neuropathy 
are neither shown, nor have such been alleged.   Review of 
EMG studies in December 2009 revealed evidence of mild ulnar 
and median nerve neuropathy.  Subsequently, in a November 
2011 VA examination, the examiner found no evidence of any 
peripheral neuropathy or nerve involvement.  The RO granted 
staged ratings for ulnar and median nerve neuropathy under 
the rating criteria for incomplete paralysis of the ulnar 
nerve.  A 10 percent schedular rating was assigned for ulnar 
and median nerve neuropathy for each of the upper 
extremities for the period from December 31, 2009.  There 
was no evidence of ulnar and median nerve neuropathy prior 
to this EMG report and there was no evidence of more than 
mild bilateral incomplete paralysis of the ulnar nerve 
during this period.  The RO also granted a 0 percent 
schedular rating for ulnar and median nerve neuropathy from 
November 4, 2011 as the criteria for a compensable rating 
for incomplete paralysis of the ulnar nerve for each of the 
upper extremities was not shown during this period.   

Finally, in a November 2012 VA peripheral nerve examination 
the examiner found evidence of upper extremity peripheral 
neuropathy with severe incomplete paralysis of the ulnar 
nerve with evidence of parasthesias, dyesthesia, and 
numbness, involvement of the root nerve, C5/C6 upper 
radicular group.  The RO then granted a 40 percent schedular 
rating for the right (major) extremity, and a 30 percent 
schedular rating for the left extremity for ulnar and median 
nerve neuropathy from November 15, 2012 as severe incomplete 
paralysis of the ulnar nerve was first shown from this date.

The disability picture presented does not warrant rating in 
excess of the currently assigned 10 percent ratings from 
December 31, 2009; the noncompensable ratings from November 
4, 2011; or, the 40 (major) and 30 percent ratings from 
November 15, 2012 under any applicable criteria.  The 
disability levels during these periods: mild, none, and 
severe were identified by examination.  There is no evidence 
presented that a higher level of disability was shown by the 
Veteran during these periods.  Throughout the entire appeal 
period the Veteran has exhibited no wasting, or atrophy.  
She has exhibited normal strength of her upper extremities 
with no muscle weakness.  

The Veteran is currently rated at the highest rating 
criteria for incomplete paralysis of the ulnar nerve.  To 
rate a higher level of disability she must show complete 
paralysis of the ulnar nerve.  This is clearly not shown by 
the medical evidence of record.

5.  Disability rating greater than 20 percent for right 
lower extremity radiculopathy effective November 15, 2012.
  
On careful review of the record, the Board finds no basis 
for an increased evaluation. 

Incapacitating episodes of right lower extremity 
radiculopathy are neither shown, nor have such been alleged.  

At the November 2012 VA examination the Veteran was noted to 
have signs of radiculopathy including moderate, incomplete 
paralysis of the sciatic nerve.  The examiner noted moderate 
right lower extremity involvement.  The left lower extremity 
was normal

On careful review of the record, the Board finds no basis 
for an increased evaluation during the appeal period.  To 
rate a higher level of disability she must show moderately 
severe incomplete paralysis of the sciatic nerve.  This is 
not shown by the evidence of record.  The Veteran has 
exhibited no wasting, or muscle atrophy.  She has exhibited 
normal strength of her lower extremities with no muscle 
weakness.  The Board finds that the Veteran's symptoms for 
the entire appeal period show no more than "moderate" 
symptoms. 

Therefore, a 40 percent rating for moderately severe 
incomplete paralysis under Diagnostic Code 8520 is not 
assignable.

The disability picture presented does not warrant a rating 
in excess of 20 percent under any applicable criteria during 
the rating period. 

V.  Extraschedular considerations

The Board must also determine whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities." 38 C.F.R. § 3.321(b) 
(1) (2012). 

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture.  An exceptional or unusual 
disability picture occurs where the diagnostic criteria do 
not reasonably describe or contemplate the severity and 
symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment or frequent periods of hospitalization. Id. at 
115-116.  When either of those elements has been satisfied, 
the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required. 38 C.F.R. § 3.321(b) (1); Thun, 22 Vet. App. at 
116. 

In this case, the schedular evaluations are not inadequate.  
Evaluations in excess of those assigned are provided for 
certain manifestations of the service-connected disorders, 
but the medical evidence reflect that those manifestations 
are not present in this case. Additionally, the diagnostic 
criteria adequately describe the severity and symptomatology 
of the Veteran's disorders.  As the rating schedule is 
adequate to evaluate the disabilities, referral for extra-
schedular consideration is not in order.

VI. TDIU

The Court has held that entitlement to a total rating for 
compensation based on individual unemployability (TDIU) is 
an element of all appeals of an initial rating. Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him/her from obtaining or 
maintaining all gainful employment for which his/her 
education and occupational experience would otherwise 
qualify him/her.  38 C.F.R. § 4.16 (2012). 

The issue of TDIU is raised where a Veteran: (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001). The issue does not arise in the context of an 
increased rating claim when there is no allegation or 
evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 
1106 (Fed. Cir. 2009). 

In this case, the evidence does not reflect that the Veteran 
is unable to work. While his service connected conditions 
are debilitating, the Veteran has not submitted any evidence 
of unemployability.  Accordingly, the question of 
entitlement to TDIU has not been raised.


ORDER

An initial disability rating in excess of 40 percent for DDD 
of the lumbar spine is denied. 
 
An initial disability rating in excess of 20 percent for DDD 
of the cervical spine is denied. 
 
A disability rating in excess of 10 percent from December 
31, 2009; greater than zero percent from November 4, 2011; 
and greater than 30 percent from November 15, 2012 for 
cervical radiculopathy (ulnar and median neuropathy) of the 
left upper extremity is denied.
 
A disability rating in excess of 10 percent from December 
31, 2009; greater than zero percent from November 4, 2011; 
and greater than 40 percent from November 15, 2012 for 
cervical radiculopathy (ulnar and median neuropathy) of the 
right upper extremity is denied.

A disability rating in excess of 20 percent for right lower 
extremity radiculopathy is denied.

 

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


